Citation Nr: 9906553	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an enlarged spleen, 
liver damage, decreased memory and brain function, and 
cardiovascular disease as secondary to service-connected 
malaria.  

2.  Entitlement to service connection for residuals of 
intestinal parasite infection.  

3.  Entitlement to compensable rating for service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma.  

The Board remanded the case to the RO for further development 
and adjudicative actions in February 1997.  The case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The claim for service connection for an enlarged spleen, 
liver damage, decreased memory and brain function, and 
cardiovascular disease secondary to service-connected malaria 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim for service connection for residuals of 
intestinal parasite infection is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

3.  Malaria has not been active since several years after 
separation from service and ascertainable residuals of 
malaria are not confirmed at this time.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an enlarged spleen, 
liver damage, decreased memory and brain function, and 
cardiovascular disease as secondary to service-connected 
malaria is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for residuals of 
intestinal parasite infection is not well grounded.  
38 U.S.C.A. § 5107(a).  

3.  The criteria for a compensable disability rating for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.7, 4.31, 4.88b, Diagnostic Code 6304 
(1998) (effective prior and subsequent to August 30, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original application for service 
connection for malaria in January 1946.  The veteran stated 
that he suffered three attacks of malaria, beginning in June 
1945, while serving in the Philippines.  The veteran reported 
having been hospitalized for malaria in June 1945 at the 91st 
Evacuation Hospital and in August 1945 at the 72nd Field 
Hospital.  

The evidence shows the RO requested the veteran's service 
medical records at that time.  The evidence also shows the RO 
received the veteran's original service medical records 
beginning later in January 1946 and through October 1947.  In 
July 1995, the RO again requested the National Personnel 
Records Center (NPRC) to search for any additional service 
medical records.  The NPRC responded in September 1995 that 
there were no additional records available.  

The service medical records show the veteran was seen at the 
3rd Battalion Aid Station on February 11, 1945 with a 104-
degree temperature and "F.U.O.," presumably fever of 
undetermined origin.  He was treated with an alcohol rub and 
evacuated to the 37th Field Hospital.  The records from the 
latter facility show a diagnosis of malaria, estivo, 
autumnal, "P.F. found."  The veteran was transferred to the 
92nd Evacuation Hospital where the physician concurred with 
this diagnosis.  The veteran was discharged to duty on 
February 20, 1945.  

The veteran was seen at the 3rd Battalion Aid Station on 
February 23, 1945 with a 103-degree temperature and the 
examiner noted the prior diagnosis of malaria, type unknown.  
The veteran was transferred to the 71st Evacuation Hospital.  
The veteran underwent smears on February 24 & 25, 1945, but 
both tests showed no malaria.  The diagnosis was no disease, 
ill-defined condition with vertigo, asthenia, anorexia and 
weight loss.  The veteran was transferred to the 24th Field 
Hospital.  The examiners continued this as the final 
diagnosis, but added that the ill-defined condition with 
weakness, mild vertigo, anorexia and weight loss was 
secondary to the convalescence for the prior malarial fever.  
The veteran was discharged to duty on March 12, 1945.  

The remaining service medical records do not show a 
recurrence of fever symptoms or a diagnosis of any additional 
malarial attacks.  These records do not show diagnosis of an 
intestinal parasitic disorder, diagnosis of a chronic 
gastrointestinal (GI) disorder, or a diagnosis of symptoms 
that included an enlarged spleen, liver damage, decreased 
memory and brain function or medical disabilities manifested 
by these findings.  These records also do not include a 
diagnosis of cardiovascular disease.  

The January 1946 medical separation examination notes a 
history of two malarial attacks during active service; the 
first in 1945 and the second in August 1945.  Physical 
examination was reported as either normal or negative and 
there were no diagnoses of the claimed disabilities at issue.  

In February 1946, the RO granted service connection for 
malaria and assigned a 10 percent rating, effective January 
23, 1946.  

A February 1946 private medical report shows the veteran's 
general condition was good at that time.  A subsequent 
malaria smear showed malarial parasites.  

The veteran underwent a VA compensation examination in 
February 1948.  The veteran complained of malaria and right 
leg problems.  He reported a history of 50 malarial attacks 
over the prior 12 months, but denied present complaints at 
that time.  Physical examination of the cardiovascular, 
respiratory, digestive and genitourinary systems was normal.  
The physician stated that the physical examination was 
negative except for slight tenderness in the splenic area.  
Urinalysis was negative.  Malaria smear was also negative.  
Fecal testing showed hookworm on ova examination but testing 
for parasites was negative.  The final diagnoses were chronic 
recurrent malaria and hookworm.  A February 1948 letter from 
the Chief of the Professional Services to the Michigan 
Department of Health notes that the VA examination showed 
Necator Americanus parasites.  

In March 1948, the RO reduced the veteran's disability rating 
to zero percent, effective May 15, 1948.  

The evidence shows the veteran underwent a private 
psychiatric examination in December 1948.  The report 
includes the veteran's background history.  Based on the 
history and examination, the physician concluded that the 
veteran did not have low back pain and there was no evidence 
of psychosis.  

An April 1950 private medical statement indicates the veteran 
was treated on several occasions in June and July 1948 for 
what appeared clinically to be an attack of malaria.  A thick 
smear on the initial visit showed parasites.  The physician 
also noted that the veteran had consulted him on two 
occasions in May 1949 for treatment of hookworm.  


The evidence includes an April 1950 statement from the 
veteran's treating physician.  The physician noted that the 
veteran still had the malarial infection, but the physician 
noted the veteran had not experienced severe attacks 
recently.  The physician also noted that the veteran was 
found to have hookworm and this was probably causing him 
trouble.  He noted that the veteran continued to feel tired 
on exertion and should receive some pension for his service-
connected disability unless the condition could be 
eradicated.  

The veteran underwent a VA compensation examination in May 
1950.  The veteran complained of recurrent malaria attacks.  
He reported a history of 5 malarial attacks over the prior 12 
months.  Physical examination of the cardiovascular, 
respiratory, digestive and genitourinary systems was normal.  
The physician stated that the liver was not enlarged or 
tender, but the spleen was enlarged and slightly tender.  
Fecal, urinalysis and hematology tests were negative.  The 
final diagnosis was residuals of malaria.  

In June 1950, the RO increased the veteran's disability 
rating to 10 percent, effective April 24, 1950.  

The veteran underwent a VA compensation examination in May 
1951.  The veteran complained of recurrent malaria attacks, 
back pain and headaches.  Physical examination of the 
cardiovascular, respiratory, digestive and genitourinary 
systems was normal.  The physician stated that the liver was 
slightly tender but barely palpable.  The spleen was slightly 
enlarged but not tender.  A malaria smear was negative.  The 
final diagnosis was a history of malaria.  

In June 1951, the RO reduced the veteran's disability rating 
to zero percent, effective August 4, 1951.  That rating has 
remained in effect since that time.  

The veteran was hospitalized in May 1952 with a history of 
pain in the posterior lower thoracic cage.  The examiner 
noted the inservice history of malaria.  The veteran did not 
appear acutely or chronically ill on admission and physical 
and diagnostic testing did not disclose an organic cause for 
the veteran's pain.  

The heart was not enlarged and the kidneys, liver and spleen 
were not palpable.  Intravenous pyelography was normal.  
Purged stools were positive for Trichuris trichiura ova and 
Necator americanus ova, for which the veteran was treated 
with a course of hexylresorcinol with apparent improvement.  
The examiner related the veteran's thoracic pain to muscular 
ligamentous strain from manual labor.  The final diagnosis 
was infestation Trichuris trichiura and Necator americanus, 
treated and improved.  

The evidence includes a June 1984 letter from the veteran's 
treating physician.  A cardiac catheterization performed in 
May 1984 demonstrated arteriosclerotic heart disease.  The 
veteran subsequently underwent double coronary artery bypass 
grafting in early June 1984.  

In August 1984, the RO awarded entitlement to nonservice-
connected disability pension benefits, effective June 25, 
1984.  

The veteran underwent a VA examination for his service-
connected malaria in November 1985.  The report includes a 
lengthy inservice and post-service medical history provided 
by the veteran.  A review of that history shows it is 
inconsistent with the evidence of record.  For example, in 
relating prior symptoms that he experienced secondary to 
malaria, the veteran stated that he was hospitalized in 1952 
at the VA hospital for paralysis from about mid-chest level 
down.  This is inconsistent with the complaints and medical 
findings shown in the hospitalization report.  

The veteran also stated that he was informed in the mid-
sixties that his records had been lost in a repository fire.  
The fire at the NPRC occurred in 1973.  In addition, the 
veteran's available service medical records had been 
requested and obtained by the RO shortly after separation 
from service and have been part of his claims folder at the 
RO since that time.  The physician stated that the veteran 
displayed no gross physical disabilities in walking or 
sitting, but noted that the veteran's motions were slow and 
deliberate.  

The veteran described having poor memory since service, and 
described his current symptoms as episodes of dizziness, 
headaches, blurred vision, difficulty breathing, fever, 
nightmares and numbness and weakness in his extremities.  The 
physician commented that if the veteran were still harboring 
malaria parasites they would be detectable in a blood smear 
only at a time of heavy chills and fever.  The veteran stated 
that he experienced heavy fever and chills so often that it 
had become part of his way of life.  He also stated that he 
was ready and willing to return to the VA clinic when he was 
having the chills and fever; however, the evidence does not 
show he returned for testing when he was having heavy fever 
and chills.  A blood smear was ordered but is not included in 
the report.  The physician's final diagnosis was a history of 
malaria, cerebral form.  

In June 1993, the veteran filed a statement contending 
disabilities secondary to his service-connected malaria.  He 
included copies of medical articles on malaria and other 
parasitic infections.  In a separate statement, the veteran 
raised claims for service connection for reduction of general 
health due to inservice parasitic infections.  This included 
damage to his brain and memory function, cardiovascular 
disease, spleen and intestinal damage and cardiovascular 
disease.  At a June 1993 personal hearing, the RO and the 
veteran clarified the issues for review.  This includes the 
issues on appeal as well as the issue of service connection 
for hemorrhoids.  The Board notes that the RO granted service 
connection for hemorrhoids in an October 1993 rating decision 
and assigned a 10 percent rating, effective June 8, 1993; 
this issue in not on appeal.  

The veteran underwent several VA compensation examinations 
for the claimed disabilities in June 1993.  These 
examinations were based on a service history reported by the 
veteran and not a review of the evidence in the claims 
folder.  On VA rectum and anus examination, the veteran 
complained of constipation.  Physical examination showed one 
external hemorrhoid.  Prostate examination was normal and 
stool guaiac was negative.  There were no reported findings 
except for a diagnosis of constipation.  A systemic 
conditions examination showed no renal impairment, anemia or 
neurological deficit.  

The physician noted decreased mentation as per the veteran's 
history and a prior history of myocardial infarction and 
coronary artery bypass grafting.  The physician noted 
intermittent claudication of the lower extremities.  
Diagnostic and clinical test results were negative.  The 
diagnosis was a history of malaria, which caused a coma in 
service which could account for neurological symptoms of 
recurrent paralysis (none recently) and decreased mentation.  
The physician stated that the veteran's back pain has nothing 
to do with his history of malaria.  As part of a spine 
examination, that same VA physician diagnosed lumbosacral 
pain probably secondary to degenerative joint disease.  On 
peripheral nerves examination, that physician found no 
sensory or motor nerve impairment in the upper or lower 
extremities.  The diagnosis was negative peripheral nerve 
problem.  

During an intestine examination, the abdomen was soft, 
nontender and nondistended, and there were positive bowel 
sounds.  The veteran was well nourished and not anemic.  The 
physician stated that there was no bowel disturbance.  The 
veteran reported constipation requiring frequent enemas.  The 
diagnosis was decreased intestinal motility probably 
secondary to his history of Nectar Americanus Tapeworm in 
service causing this motility problem.  On seizure disorders 
examination, the veteran denied a history of seizures and the 
diagnosis was negative seizures or narcolepsy.  During a 
heart examination, the veteran reported a 50-year history of 
malaria and yellow fever.  Examination findings were negative 
and a chest x-ray examination showed a previous sternotomy 
and also disclosed aortic atherosclerosis.  The diagnosis was 
status post myocardial infarction and coronary artery bypass 
grafting.  

At a personal hearing, the veteran testified that he 
experiences malarial flare-ups, i.e., chills, fever and 
headaches, approximately once every three or four months.  
Transcript, p. 2 (Jun. 1994).  He also testified that he just 
sweats it out and he does not document his condition by blood 
smear because his "[f]inances preclude me from just running 
around to doctors every time I get a headache or feel like 
I've got a malaria attack coming on."  Tr., p. 2.  


The veteran testified that he contracted and was treated for 
intestinal parasites, nectar americanus parasite, during 
active service in New Guinea, which is the only area where 
this is found.  Tr., p. 3.  The veteran testified that this 
caused him to go into a coma for several days.  Tr., p. 4.  
The veteran testified that he attributes his chronic 
intestinal problems to this parasitic infection.  Tr., p. 4.  
The veteran testified that he developed decreased memory and 
brain functioning, an enlarged spleen, liver damage and a 
heart condition secondary to his service-connected malaria.  
Tr., p. 5.  The veteran also testified that aside from the VA 
examiner's assessment regarding neurological symptoms of 
recurrent paralysis during the June 1993 VA examination, 
there are no qualified medical opinions that relate his 
claimed disabilities secondary to malaria.  Tr., pp. 5-6.  

The medical evidence includes numerous private medical 
records, which are dated from June 1990 through March 1998.  
These records show examination and treatment for numerous 
physical disabilities.  This includes atherosclerotic heart 
disease, hypertension, abdominal aortic aneurysm, 
hypercholesterolemia, benign prostatic glandular hyperplasia, 
diverticular disease, adenomatous, hyperplastic and colon 
polyps, hypotension, constipation with rectal bleeding 
possible fissure versus hemorrhoid, near syncopal episode 
with nausea, vomiting and diarrhea most likely a vasovagal 
reaction, renal insufficiency and secondary prerenal 
azotemia, coronary artery disease, peripheral vascular 
disease with claudication, bacteruria, dehydration, chronic 
cholecystitis and cholelithiasis, bronchitis, pulmonary 
edema, hypoxemia secondary to bronchitis, changes consistent 
with reflux esophagitis, chronic gastritis and impotence.  

These records contain no medical opinions relating any of the 
veteran's conditions to active service or secondary to his 
service-connected malaria.  A December 1997 admission report 
notes that the veteran's history was negative for fever or 
chills.  A March 1998 admission report notes that the 
veteran's history was negative for fever, night sweats and 
weight loss.   



The veteran underwent a VA aid and attendance examination in 
June 1994.  The VA physician did not specifically examine the 
veteran for residuals of malaria, but reported that the 
physical examination disclosed no obvious abnormalities.  The 
physician commented that the veteran seemed physically fit 
for his age.  

In February 1997, the Board remanded the case to the RO for 
additional medical development of the issues on appeal.  

The April 1997 VA mental disorders examination report shows 
the VA physician reviewed the veteran's claims file in 
conjunction with the examination.  The VA physician noted 
that the veteran was presenting for complaints of decreased 
memory and brain dysfunction secondary to malaria.  The 
veteran stated to the physician that he was in a coma for 10-
to-15 days during active service secondary to malaria and 
yellow fever.  The physician recorded the veteran's 
educational, occupational and social history, as well as his 
medical history.  The veteran related problems with memory 
and difficulty constructing sentences.  The physician 
performed a mental status examination.  Based on the 
examination and review of the evidence of record, the 
physician stated that there was no evidence of a significant 
memory loss or cognitive dysfunction.  The physician's 
assessment was that there was no Axis I or Axis II disorders.  

The April 1997 cardiology examination report shows the VA 
physician reviewed the veteran's claims file in conjunction 
with the examination.  The physician noted the veteran's 
prior medical history, which included inservice malaria and 
yellow fever and post-service coronary artery disease and 
other cardiovascular disease.  Physical examination showed 
the veteran was in no acute distress.  The liver and spleen 
were not palpable and there was no free fluid in the abdomen.  
The physician also referred the veteran for a urinalysis, 
blood testing and an electrocardiogram.  The physician 
reported that the liver profile was normal.  The impressions 
included coronary artery disease, status post abdominal 
aortic aneurysm repair, peripheral vascular disease and a 
history of malaria.  

Based on the examination and review of the evidence of 
record, the physician opined that there was no correlation 
between malaria and the veteran's coronary artery disease.  
The physician also stated that there was currently no 
evidence for residual activity of malaria.  

The RO also referred the veteran for an examination by an 
assistant professor of medicine, who is a specialist in 
Infectious Diseases with an interest in tropical medicine.  
This physician also certified review of all the evidence in 
the claims folder, including the service medical records.  
This physician noted that the service medical records did not 
include medical records from the field hospital at which the 
veteran was hospitalized for cerebral malaria.  This 
physician also noted that he was undertaking review and 
performing the examination to determine whether the veteran 
was suffering ill effects from his malaria exposure during 
active service, which were claimed as hypersplenism, liver 
damage, decreased memory and brain function and 
cardiovascular disease.  

The physician's report demonstrates that he undertook a 
complete review of the evidence and he reported in detail the 
veteran's inservice and post-service treatment for malaria.  
The report also includes a summary of post-service treatment 
for Trichuris trichiura and Necator americanus bowel 
infection diagnosed in 1952 and current disabilities first 
diagnosed beginning in the 1980's.  The report also shows the 
physician conducted a complete physical examination and the 
findings are reported in detail.  Based on the review and 
examination, the physician stated that the veteran was not 
currently suffering from fever and that it is highly doubtful 
that he would have active recurrent malaria some 53 years 
after his initial infection.  

Based on the evidence of malaria infection and recrudescence 
and relapse until the early 1950's, in conjunction with the 
veteran's report of cerebral malaria resulting in a five-day 
coma during service, the physician suspected that the veteran 
suffered two forms of malarial infection, both Plasmodium 
falciparum and Plasmodium vivax.  He based his assumption on 
the fact that Plasmodium falciparum is the most common cause 
of cerebral malaria.  


However, the physician commented that this rarely causes 
recrudescence one-year post infection and is not an 
identifiable cause of relapse.  The physician also stated 
that Plasmodium vivax is endemic in that part of the world 
and does cause relapse, which the veteran experienced up to 
3-to-4 years after the initial infection.  Based on the 
examination and review of the evidence of record, the 
physician concluded that there was no evidence by history or 
physical examination of persistent or recurrent malarial 
infection.  He also concluded that there was no evidence of 
chronic hypersplenism or liver enlargement.  

The physician also concluded that the veteran's remote and 
recent memory were intact and neurologic functioning was 
normal.  The physician commented that there are several 
factors that could be contributing to the veteran's report of 
memory loss including his age, longstanding uncontrolled 
hypertension and atherosclerotic heart disease.  The 
physician doubted that any previous attack of cerebral 
malaria was the major underlying cause of the veteran's 
recent memory loss, and there was no way to assess what minor 
contribution an episode of cerebral malaria in 1944 would 
have on the veteran's perceived cognitive defects at the 
present time.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his/her claim.  
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Court of Appeals for the Federal Circuit (Court of 
Appeals) held that, "For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); 
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  


For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The issue of whether the veteran currently has medical 
diagnoses of the claimed disabilities and whether he 
developed the post-service disabilities secondary to malaria 
exposure or recurrent malaria infection involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. at 93.  

The record does not reflect that the veteran has a medical 
degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, he is not 
competent to provide evidence or opinion that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.   See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Entitlement to service connection for an 
enlarged spleen, liver damage, decreased 
memory and brain function and 
cardiovascular disease as secondary to 
service-connected malaria.

The service medical records show that the veteran was 
diagnosed with and treated for malaria during 1945.  They 
show that the veteran was diagnosed with an ill-defined 
condition manifested by symptoms of vertigo, asthenia, 
anorexia and weight loss, which the examiners determined was 
secondary to the convalescence for the prior malarial fever.  
The service medical records, however, do not show a diagnosis 
of symptoms that included an enlarged spleen, liver damage, 
decreased memory and brain function or medical disabilities 
manifested by these findings.  These records also do not 
include a diagnosis of cardiovascular disease.  The January 
1946 medical separation examination was reported as either 
normal or negative and there were no diagnoses of the claimed 
disabilities at issue.  

The Board finds that the service medical records do not 
contain medical diagnoses of any of these disabilities at 
issue on appeal.  

The Board also finds that the post-service medical evidence 
does not contain a medical diagnosis of cardiovascular-renal 
disease, psychosis, or a presumptive disability listed under 
38 C.F.R. § 3.309, which is manifested by an enlarged spleen, 
liver damage, or decreased memory and brain functioning.  

The only available medical evidence during the veteran's 
initial post-service year is the February 1946 medical report 
showing the residual, active malarial infection.  In fact, 
the veteran underwent a VA compensation examination in 
February 1948, which showed that the cardiovascular, 
respiratory, digestive and genitourinary systems were normal.  
While the physician noted that there was slight tenderness in 
the splenic area, the examiner indicated that this was a 
residual of the veteran's service-connected malaria.  There 
was no diagnosis of a separate splenic disability.  

A private psychiatric examination in December 1948 showed 
there was no evidence of psychosis at that time.  The 
remaining evidence of record dated prior to 1984 also does 
not show diagnoses of cardiovascular disease, liver damage, 
decreased memory and brain function, or medical disabilities 
manifested by these findings.  Physical examination of the 
cardiovascular, respiratory, digestive and genitourinary 
systems were normal during the May 1950 and May 1952 VA 
examinations.  While these examination reports show the 
spleen was enlarged and slightly tender and the liver was 
slightly tender, the physicians related the findings as 
residuals of malaria.  

The veteran was already service-connected for residuals of 
malaria and there was no diagnosis of a separate disability.  
Subsequently, during the May 1952 VA hospitalization, 
examination showed the heart was not enlarged and the 
kidneys, liver and spleen were not palpable.  Intravenous 
pyelography was also normal.  

The initial post-service medical evidence showing 
arteriosclerotic heart disease is dated in 1984.  The 
veteran's argument is that his post-service cardiovascular 
disease, as well as a chronically enlarged spleen, chronic 
liver damage and decreased memory and brain function or 
medical disabilities manifested by these findings, are the 
result of recurrent malarial attacks.  The issue whether the 
veteran has chronic splenic and liver disease, impaired 
cognitive functioning and whether such disabilities, along 
with cardiovascular disease, are secondary to malaria is a 
medical question that requires competent medical evidence.  

While the veteran argues that these disorder are secondary to 
his service-connected malaria, Tr., p. 5, the veteran is not 
qualified to render such medical diagnoses and opinions.  

The VA compensation examinations for the claimed disabilities 
in June 1993 either do not show the claimed disabilities or 
they do not include probative medical opinions relating the 
claimed disorders to malaria exposure.  The peripheral nerves 
examination showed no sensory or motor nerve impairment in 
the upper or lower extremities and the diagnosis was negative 
peripheral nerve problem.  The seizure disorders examination 
noted no history of seizures and the diagnosis was negative 
seizures or narcolepsy.  The heart examination confirmed the 
post-service presence of aortic atherosclerosis, myocardial 
infarction and coronary artery bypass grafting, but the VA 
physician did not relate this to malaria exposure.  The 
systemic conditions VA examination showed no renal impairment 
or neurological deficit.  

The physician noted decreased mentation only as per the 
veteran's history and did not report this as a medical 
diagnosis.  While the physician speculated that the history 
of malaria during service could account for neurological 
symptoms of recurrent paralysis, that physician did not 
render a current medical diagnosis.  In fact, the physician 
reported that there was no recent episode of the claimed 
paralysis.  Insofar as the examiner expressed the possibility 
of such a relationship, the opinion is based on the 
unsupported factual premise from the veteran that he lapsed 
into a coma during active service.  The service medical 
records do not show that the inservice malaria caused the 
veteran to lapse into a coma.  

The Board notes that the inservice histories of coma reported 
by the veteran have also been inconsistent, e.g., four months 
hospitalization reported during the December 1948 
examination, three months hospitalization reported during the 
May 1951 examination, unconscious in the hospital for 
something like five days during the December 1948 
examination, coma for several days during the June 1994 
hearing (Tr., p. 4), coma for 10-to-15 days during the April 
1997 examination, coma for 5-to-7 days during the other April 
1997 examination.  

The Court has held that the Board is justified in rejecting a 
physician's opinion which relies on a medical history from 
the veteran that conflicts with the service medical records.  
See Owens v. Brown, 7 Vet. App. 429 (1995); see also Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (Court held that an 
opinion based on an inaccurate factual premise has no 
probative value).  

The private medical records show examination and treatment 
for numerous physical disabilities, but these records contain 
no medical opinions relating any of the veteran's post-
service conditions to active service or as secondary to his 
service-connected malaria. 

Finally, the 1997 VA medical opinions either show that the 
veteran currently does not have the claimed disabilities or 
that the claimed impairment is not secondary to the service-
connected malaria.  These diagnoses and opinions are 
probative because they are each based on a review of all the 
evidence in the claims folder and an independent medical 
examination.  The physician, who performed the April 1997 VA 
mental disorders examination, concluded that there was no 
evidence of a significant memory loss or cognitive 
dysfunction and did not diagnose any such impairment.  

The physician, who performed the April 1997 cardiology 
examination, concluded that there was no correlation between 
malaria and the veteran's coronary artery disease.  The 
assistant professor of medicine, who is a specialist in 
Infectious Diseases with an interest in tropical medicine, 
noted that the service medical records did not include 
objective records showing the veteran was hospitalized for 
cerebral malaria.  Even accepting the inservice history of a 
five-day coma from cerebral malaria, and assuming exposure to 
two forms of malarial infection, Plasmodium falciparum and 
Plasmodium vivax, that physician concluded that there was no 
evidence by history or physical examination of persistent or 
recurrent malarial infection.  The physician concluded that 
there was no evidence of chronic hypersplenism or a liver 
disorder.  

The physician also concluded that the veteran's remote and 
recent memory were intact and neurologic functioning was 
normal, and doubted that any previous attack of cerebral 
malaria was the major underlying cause of the veteran's 
recent memory loss.  That physician commented that the 
veteran's age, longstanding uncontrolled hypertension and 
atherosclerotic heart disease were the contributing factors 
to the veteran's report of memory loss.  

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The probative evidence demonstrates that the veteran either 
does not have competent medical diagnoses of the claimed 
disabilities or a qualified medical opinion relating the 
post-service disability or impairment to malaria exposure 
during service or recurrent post-service residuals of 
service-connected malaria.  For these reasons, the Board 
finds that the claims for service connection are not well 
grounded.  


Entitlement to service connection for 
residuals of intestinal parasite 
infection.

The service medical records do not show that the veteran 
incurred an intestinal parasitic infection during active 
service.  The records show he that he suffered malarial 
attacks and there is no medical finding or diagnosis of an 
intestinal parasitic condition during active service.  The 
medical records from the 37th Field Hospital show a diagnosis 
of malaria, estivo, autumnal, "P.F. found."  A physician at 
the 92nd Evacuation Hospital concurred with this diagnosis.  
Again, while the subsequent records show a diagnosis of an 
ill-defined condition with vertigo, asthenia, anorexia and 
weight loss, the physician specifically stated that there was 
no disease.  In fact, the final diagnosis rendered by the 
examiners at the 24th Field Hospital was that the ill-defined 
condition was secondary to the prior malarial fever.  


Physical examination in January 1946 at separation was normal 
and diagnostic testing was negative.  

The Board finds that the service medical records do not show 
diagnosis of an intestinal parasitic disorder or a chronic GI 
disorder.  

The evidence also does not show a diagnosis of a presumptive 
tropical disease (other than malaria) or GI disorder during 
the veteran's initial post-service year.  This includes the 
February 1946 private medical examination, which included a 
blood smear showing only malarial parasites.  

The initial post-service findings and diagnosis of an 
intestinal parasite are shown during the February 1948 VA 
compensation examination.  Although physical examination of 
the digestive system was normal, fecal testing showed 
hookworm on ova examination.  The Chief of the Professional 
Services defined this in a February 1948 letter from the to 
the Michigan Department of Health as Necator Americanus 
parasites.  The veteran's private physician noted in an April 
1950 statement that the veteran had consulted him on two 
occasions in May 1949 for treatment of hookworm.  

The April 1950 statement from the veteran's treating 
physician noted that the veteran was found to have hookworm 
and indicated this was probably causing him trouble.  During 
the May 1952 VA hospitalization, stool testing was also 
positive for Trichuris trichiura ova as well as Necator 
americanus ova.  The veteran was treated with a course of 
hexylresorcinol with apparent improvement.  The evidence does 
show the veteran had intestinal parasites shortly after his 
period of active service; however, none of these physicians 
expressed the opinion that the veteran originally incurred 
hookworm, i.e., Necator americanus, or Trichuris trichiura 
during active service.  



The veteran argues that he contracted these intestinal 
parasites during active service in New Guinea, because this 
is the only area where such parasites are located.  Tr., p. 
3.  The veteran has not demonstrated expertise showing he is 
qualified to render such an opinion.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  The medical articles 
submitted by the veteran also do not support this argument.  
The veteran has also not presented or identified competent 
medical evidence showing he developed a tropical disease 
(other than malaria) during the initial 
post-service year or following any incubation demonstrating 
he had intestinal parasites during active service.  

During the VA compensation examinations in June 1993, the 
veteran complained of chronic constipation requiring frequent 
enemas.  Examination showed the abdomen was soft, nontender 
and nondistended, and there were positive bowel sounds.  
Stool guaiac was negative.  The veteran was well nourished 
and not anemic.  There was also no bowel disturbance.  In 
fact, there were no reported findings except for the history 
of constipation.  The diagnosis was decreased intestinal 
motility probably secondary to the veteran's history of 
nectar americanus tapeworm in service causing this motility 
problem.  

The evidence shows that the VA physician did not review the 
veteran's service medical records.  While the physician's 
diagnosis is competent to show the veteran currently has 
motility problems secondary to the prior intestinal parasitic 
infection, the diagnosis has no probative value insofar as it 
relates the veteran having incurred the nectar americanus 
tapeworm during active service.  As already discussed in 
detail, the service medical records do not show the veteran 
had intestinal parasites during active service.  
Consequently, the Board rejects the portion of this 
physician's opinion which relies on the veteran's history of 
nectar americanus tapeworm during service because that 
history conflicts with the service medical records.  See 
Owens v. Brown, 7 Vet. App. at 429; see also Reonal, 5 Vet. 
App. at 461.  

The private medical records, which are dated from June 1990 
through March 1998, show current diagnoses of GI disorders 
such as diverticular disease, colon polyps, constipation with 
rectal bleeding, nausea, vomiting and diarrhea, dehydration, 
changes consistent with reflux esophagitis and chronic 
gastritis.  However, these physicians do not relate these 
current problems to active service.  In fact, these records 
relate the constipation with rectal bleeding as possibly due 
to fissure versus hemorrhoid (the veteran is service-
connected for hemorrhoids), and the nausea, vomiting and 
diarrhea as part of a near syncopal episode most likely a 
vasovagal reaction.  

The Board also notes that the assistant professor of 
medicine, who is a specialist in Infectious Diseases with an 
interest in tropical medicine, clearly reviewed all of the 
evidence in the claims folder, including the service medical 
records.  That physician determined that the veteran only had 
a malarial infection during active service.  The physician 
was aware of the post-service medical findings showing 
Trichuris trichiura and Necator americanus bowel infection 
because that physician referred to the 1952 diagnosis as part 
of the background history in formulating his opinions.  
Despite having knowledge of that history, this physician did 
not state that the post-service intestinal parasitic 
infection actually began during active service.  

The Board finds that the veteran did not have an intestinal 
parasitic infection during active service and he has not 
presented competent medical evidence showing that the Necator 
americanus or Trichuris trichiura parasites were present 
during service.  The Board also finds that he has not 
presented competent evidence linking any current post-service 
GI disease to an intestinal parasitic infection during 
service or any other event of service.  Consequently, the 
Board concludes that the claim for service connection is not 
well grounded.  38 U.S.C.A. § 5107(a).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  


As the claims for service connection for an enlarged spleen, 
liver damage, decreased memory and brain function 
cardiovascular disease secondary, and residuals of intestinal 
parasite infections are not well grounded, the doctrine of 
reasonable doubt is not applicable to the veteran's case.  


Entitlement to an increased (compensable) 
evaluation for malaria

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).  

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making an 
accurate evaluation, 38 C.F.R. § 4.2 (1998), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994). 

The Schedule now in place for rating residuals of malaria 
provides a 100 percent evaluation for active disease with 
residuals such as liver or spleen damage rated under the 
appropriate system.  Relapses must be confirmed by malarial 
parasites in blood smears.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304.

Prior to the August 1996 amendments, the 10 percent rating 
contemplated recently active malaria with one relapse in the 
past year, or old cases with moderate disability.  The rating 
criteria were followed by extensive instructional 
information.  38 C.F.R. § 4.88b, Diagnostic Code 6304, in 
effect prior to August 30, 1996.

Malaria is evaluated as 100 percent disabling when it is an 
active disease.  Thereafter, the residuals such as liver or 
spleen damage are evaluated under the appropriate system.  
The diagnoses of malaria and evidence of relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  38 C.F.R. § 4.88b, Code 6304.  

Factual Background & Analysis

The veteran's claim is well grounded based on the veteran's 
statements of symptomatology.  38 U.S.C.A. § 5107(a).  

The claims folder contains all available service medical 
records and the RO has requested and received reports of VA 
examinations.  The veteran also underwent VA compensation 
examinations pursuant to the Board's February 1997 remand 
decision and these reports have been obtained.  The reports 
adequately reflect both the prior and current status of the 
veteran's service-connected residuals of malaria. 

The Board finds that the evidence currently of record 
adequately portrays the veteran's service-connected 
disability.  The evidence also includes the veteran's 
numerous private treatment records, which are dated through 
March 1998.  The evidence also includes the personal hearing 
transcripts.  

The veteran has not identified additional medical records for 
his service-connected malaria or argued that there has not 
been a material change in his service-connected disability 
since his private treatment.  See 38 C.F.R. § 3.327 (1998).  
The Board finds that all indicated development has been 
completed, and VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  

The veteran argues that his malaria remains active because he 
experiences malarial flare-ups, i.e., chills, fever and 
headaches, approximately once every three or four months.  
Tr., p. 2. 

The medical evidence of record demonstrates that the 
veteran's service-connected malaria has been inactive since 
the 1950's.  The last medical evidence indicating active 
recurrent infection is contained in the April 1950 statement 
from the veteran's treating physician.  The physician noted 
that the veteran still had the malarial infection, but the 
physician noted the veteran had not experienced severe 
attacks recently.  Subsequent testing during the VA 
compensation examination in May 1950 did not show active 
malaria despite the veteran's complaint of recurrent malarial 
attacks during the preceding 12 months.  The May 1951 VA 
compensation examination included a malaria smear that was 
negative and the final diagnosis was a history of malaria.  

The November 1985 VA examination did not confirm the 
recurrence of malaria also despite the veteran's complaint 
that he experienced heavy fever and chills so often that it 
had become part of his way of life.  That physician commented 
that if the veteran was still harboring malaria parasites 
they would be detectable in a blood smear only at a time of 
heavy chills and fever.  

While the veteran stated that he would return to the VA 
clinic when he was having the chills and fever in order to 
confirm active malaria, the evidence does not show he 
returned for such testing.  The Board notes that the veteran 
later testified that he just sweats it out and he does not 
document his condition by blood smear because his 
"[f]inances preclude me from just running around to doctors 
every time I get a headache or feel like I've got a malaria 
attack coming on."  Tr., p. 2.

The current medical findings clearly demonstrate that the 
veteran's malaria is inactive.  The June 1993 VA compensation 
examinations only reported the diagnosis of malaria by 
history.  The numerous private medical records also do not 
indicate the veteran has had an active malarial recurrence.  
In fact, these records do not support the veteran's claim of 
chronic recurrent fever and chills.  For example, the 
December 1997 admission report notes that the veteran's 
history was negative for fever or chills.  The March 1998 
admission report notes that the veteran's history was 
negative for fever and nightsweats.  

The most probative evidence consists of the April 1997 VA 
examination findings and opinions, because they are based on 
a review of the veteran's entire recorded history since 
active service.  These physicians reviewed the veteran's 
disability in relation to its history with the specific 
purpose of determining the current residual impairment caused 
by the service-connected residuals of malaria.  One physician 
did not diagnose residuals of malaria.  

The physician, who performed the cardiology examination,  
reported that the physical examination showed the veteran was 
in no acute distress.  The liver and spleen were not palpable 
and there was no free fluid in the abdomen.  That physician 
also referred the veteran for diagnostic testing and reported 
that the liver profile was normal.  This physician concluded 
that there was currently no evidence for residual activity of 
malaria.  The specialist in Infectious Diseases noted that he 
was undertaking review and performing the examination to 
determine whether the veteran was suffering ill effects from 
his malaria exposure during active service.  

Based on the extensive review of the evidence and a complete 
physical examination, this physician concluded that the 
veteran was not currently suffering from fever and that it is 
highly doubtful that the veteran would have active recurrent 
malaria some 53 years after his initial infection.  He stated 
that the evidence showed the veteran experienced malaria 
recrudescence and relapse only up to 3-to-4 years after the 
initial infection.  

The physician also concluded that there was no evidence by 
history or physical examination of persistent or recurrent 
malarial infection, or evidence of chronic hypersplenism or 
liver enlargement.  

A complete review of the current medical records is negative 
for evidence of malaria as an active disease, or for any 
complaints that have been related to malaria.  In addition, 
there is no evidence of liver or spleen damage.  Therefore, 
as there is no evidence of any current residuals of malaria, 
the zero percent evaluation currently in effect is 
appropriate.  The Board finds that the evidence is not evenly 
balanced in this case and concludes that the criteria for a 
compensable disability rating for malaria are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.7, 4.31, 4.88b, 
Diagnostic Code 6304 (effective prior and subsequent to 
August 30, 1996).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for an enlarged spleen, 
liver damage, decreased memory and brain function, and 
cardiovascular disease as secondary to service-connected 
malaria, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of intestinal 
parasite infection, the appeal is denied.  

Entitlement to a compensable rating for malaria is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


